Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claims 27-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 27, the phrase “the mean corpuscular haemoglobin concentration (MCHC)” lacks antecedent basis and should be changed to –a mean corpuscular haemoglobin concentration (MCHC)”--. On line 6 of claim 27, the phrase “may rotate about an axis of rotation” is indefinite since this does not represent a positive limitation, but rather only a possible function which may be performed with the holding member. This phrase should be changed to –is configured to rotate about an axis of rotation—so as to positively recite a function of the holding member. On line 12 of claim 27, the phrase “the first side” lacks antecedent basis since line 9 of claim 27 recites “first and second light sources positioned on one side of the sample holder”, not a first side of the sample holder. On line 12 of claim 27, the phrase “so that light from the light source may pass through the sample chamber” is indefinite since it is not clear whether light from both the first and second light sources passes through the sample chamber. In addition, the phrase “may pass” is not a positive limitation, but rather only a possible function of the first and/or second light sources. This phrase should be changed to recite –so that light from the first and second light sources passes through the sample chamber--. Claim 27 is indefinite since the preamble of the claim recites an apparatus for determining a mean corpuscular haemoglobin concentration in a whole blood sample, but none of the components of the apparatus are recited as performing this function, and it is unclear how the components of the apparatus perform this function. It is unclear what measurements obtained by the components of the apparatus are used to determine a mean corpuscular haemoglobin concentration in a whole blood sample, and how these measurements are used to calculate a mean corpuscular haemoglobin concentration in a whole blood sample. 
On line 1 of claim 28, the phrase “The device” should be changed to –The apparatus—since independent claim 27 recites an apparatus. This same change should be made on line 1 of claims 29-41. On line 1 of claim 28, the phrase “wherein light may be emitted” should be changed to –wherein light is emitted—so as to recite a positive functional limitation. 
On lines 2-3 of claim 29, the phrase “through which the light may travel” should be changed to –through which the light travels—so as to recite a positive functional limitation. 
On line 1 of claim 30, the phrase “wherein the light may travel” should be changed to –wherein the light travels-- so as to recite a positive functional limitation. On line 3 of claim 30, the phrase “impinges upon at least one light sensor” should be changed to –impinges upon the at least one light sensor—so as to refer to the at least one light sensor recited in claim 27.
On line 3 of claim 31, the phrase “wherein the light may travel” should be changed to –wherein the light travels-- so as to recite a positive functional limitation. 
On line 2 of claim 33, the phrase “to emit light which may pass through” should be changed to –to emit light which passes through-- so as to recite a positive functional limitation. On line 3 of claim 33, the phrase “the at least one first light sensor” should be changed to –the at least one light sensor—so as to use the same terminology as recited in claim 27. On line 4 and lines 4-5 of claim 33, the phrase “the length” lacks antecedent basis. 
On line 2 of claim 36, the phrase “the interior” lacks antecedent basis. Also, on line 2 of claim 36, the phrase “ambient light may not enter” should be changed to –ambient light does not enter-- so as to recite a positive functional limitation. 
Claim 39 is indefinite since it is not clear how the mean corpuscular haemoglobin concentration is actually calculated from the output signals from the at least one light sensor. It is not clear what equation is used in the calculation and how the output signals are used in the equation to mathematically calculate the mean corpuscular haemoglobin concentration. Without knowing this information, one of ordinary skill in the art would not know how to obtain a mean corpuscular haemoglobin concentration of a whole blood sample using the apparatus. 
Claim 40 is indefinite since it is not clear how the hematocrit is actually calculated from the output signals from the at least one light sensor. It is not clear what equation is used in the calculation and how the output signals are used in the equation to mathematically calculate the hematocrit. 
Claim 41 is indefinite since it is not clear how the MCHC and the hematocrit are used to calculate a hemoglobin concentration of the blood sample. Is the MCHC multiplied by the hematocrit in order to calculate the hemoglobin concentration?
On lines 1-2 of claim 42, the phrase “the mean corpuscular haemoglobin concentration (MCHC)” lacks antecedent basis and should be changed to –a mean corpuscular haemoglobin concentration (MCHC)”--. On line 6 of claim 42, the phrase “the sample chamber” lacks antecedent basis since a sample chamber in the sample holder has not been positively recited. On line 11 of claim 42, the phrase “emitting light from at least one first light source” should be changed to –emitting light from the at least one first light source--. On line 13 of claim 42, the phrase “the attenuation” lacks antecedent basis. Claim 42 is indefinite since it is not clear how the mean corpuscular haemoglobin concentration of the blood sample is determined from the attenuation of light passing through the sample chamber. It is not clear how the light signals received by the at least first light sensor are used to calculate the mean corpuscular haemoglobin concentration. Without knowing this information, one of ordinary skill in the art would not know how to perform the method and obtain a mean corpuscular haemoglobin concentration of a whole blood sample. 
On line 3 of claim 43, the phrases “the ratio” and “the volume” lack antecedent basis. On line 4 of claim 43, the phrase “the total volume” lacks antecedent basis. Claim 43 is indefinite since it is not clear how a volume of the red blood cells in the blood sample and a total volume of the blood sample used to calculate the hematocrit of the blood sample are determined in the method. Are signals from the at least one first light sensor used to determine these volumes, and if so, how are they used?  
On line 2 of claim 45, the phrase “the first light source” should be changed to –the at least one first light source—so as to use the same terminology as used in claim 42. On lines 2-3 and line 5 of claim 45, the phrase “the first light sensor” should be changed to –the at least one first light sensor—so as to use the same terminology as recited in claim 42. Claim 45 is indefinite since it is not clear how the output signals received from the at least one first light sensor are used to calculate the MCHC, the hematocrit and the hemoglobin concentration of the blood sample. Without knowing this information, one of ordinary skill in the art would not know how to perform the method and obtain these parameters of a whole blood sample. 
On lines 1-2 of claim 46, the phrase “at least one first light source” should be changed to –the at least one first light source--. On line 3 of claim 46, the phrase “holding member” should be changed to –the holding member--. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27-28, 30, 37-40, 42 and 45-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clampitt et al (EP 795,129, submitted in the IDS filed on October 22, 2020).
Clampitt et al teach of a method and an apparatus for analyzing a blood sample and determining parameters of the blood sample such as mean corpuscular hemoglobin concentration (MCHC), hematocrit (i.e. packed cell volume, PCV) and hemoglobin concentration (Hb). The apparatus comprises a sample holder 12, 14, 16 or 18 including an elongate sample chamber having an open end 30 and a closed end 28 (see Figure 5 in Clampitt et al), a holding member 10 configured to receive and retain the sample holder, wherein the holding member 10 is a disc that rotates about an axis of rotation, wherein when the sample holder is received and retained by the holding member 10, the sample chamber is substantially perpendicular to the axis of rotation, first and second light sources 38 and 40 positioned on a first side of the sample holder and configured to emit light in different frequencies (i.e. an infrared and a visible frequency), and at least one light sensor 42, 44 positioned on a second side of the sample holder which is opposite from the first side, wherein light from the light sources 38, 40 passes through the sample chamber of the sample holder 12, 14, 16 or 18 in at least one rotational position of the sample holder and impinges on the at least one light sensor 42, 44 (claim 27, see Figures 2-3 and 5 of Clampitt et al). A reference sample container containing a reference material such as water may also be located on the holding member 10, and light from the first and second light sources 38, 40 is also emitted through the reference sample container to impinge on the light sensors 42, 44. When this occurs, light travels along a path which does not pass through the sample chamber and does not pass through an annular region defined by the rotation of the sample chamber around the axis of rotation (claims 28 and 30). A drive motor 20 is configured to drive the holding member 10 about the axis of rotation (claim 37). A microprocessor 3 is located in the apparatus which provides instructions to the light sources 38, 40 and receives signals from the light sensors 42, 44 (claim 38). The microprocessor 3 also outputs signals from the light sensors 42, 44, wherein the signals are used to calculate a mean corpuscular hemoglobin concentration (MCHC) and a hematocrit (i.e. a packed cell volume, PCV) of the blood sample (claims 39-40, see paragraphs 0018-0019 in Clampitt et al). A method of using the apparatus taught by Clampitt et al comprises providing a sample holder 12, 14, 16 or 18, introducing a blood sample into the sample holder, mounting the sample holder on a holding member 10, rotating the holding member 10 about an axis of rotation such that a sample chamber in the sample holder is arranged substantially perpendicular to the axis of rotation, providing at least one first light source 38, 40 on a first side of the sample chamber, providing at least one first light sensor 42, 44 on a second side of the sample chamber which is opposite to the first side, emitting light from the at least one first light source 38, 40 such that light passes through the sample chamber and is detected by the at least one first light sensor 42, 44, and determining an attenuation of light passing through the sample chamber thereby determining a mean corpuscular hemoglobin concentration (MCHC) of red blood cells in the blood sample (claims 42 and 45). Clampitt et al also teach of calculating a hematocrit (i.e. a packed cell volume, PCV) of the blood sample by measuring a ratio of a volume of the red blood cells in the sample holder (represented by the length of the packed red blood cells in the sample holder, see reference numeral 24 in Figure 5 of Clampitt et al) to a total volume of the blood sample in the sample holder (represented by the total length of all types of blood components in the sample holder, see reference numerals 22, 24 and 26 depicted in Figure 5 of Clampitt et al). The microprocessor 3 serves to calculate both the MCHC and the hematocrit of the blood sample (claim 45), and the light which is emitted from the at least one first light source 38, 40 through the sample chamber of the sample holder and is detected by the at least one first light sensor 42, 44 is detected while the holding member 10 is rotated about the axis of rotation (claim 46). See Figures 1-3 and 5, and paragraphs 0005-0010, 0018-0019, 0024-0028, 0030-0033, 0039 and 0048-0049 in Clampitt et al. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 31-36, 41 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clampitt et al (EP 795,129, submitted in the IDS filed on October 22, 2020). For a teaching of Clampitt et al, see previous paragraphs in this Office action.
Clampitt et al fail to teach of the specific limitations recited in each of claims 29, 31-36, 41 and 43-44. However, with regards to claim 29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a window or aperture on the holding member 10 of the apparatus taught by Clampitt et al spaced apart from the sample holder 12, 14, 16, 18 through which light can travel because doing so would allow the reference sample container containing a reference material located on the holding member 10 to be separately interrogated with the light sources 38, 40 as the holding member 10 rotates about the axis of rotation. With regards to claim 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sample holder from a light transmissive material and to emit light through a region of the sample holder spaced apart from the sample chamber holding the blood sample comprising one or more layers of the transmissive material because the sample holder taught by Clampitt et al is inherently light transmissive (i.e. it allows light to pass there through) and doing so would allow one to determine how much light is attenuated by the light transmissive material itself, and use this measurement to compensate the measurements of light attenuation by the blood sample in the sample chamber. With regards to claims 32-35, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an elongate array of light sources and an elongate array of light sensors on opposite sides of the sample holder aligned with the blood sample in the sample chamber of the holder as the holder is rotated because Clampitt et al teach of measuring lengths of the packed red blood cells and the other blood components in the sample holder after the holder is rotated in the holding member 10, and an array of elongate light sources and light sensors would allow for measurements of blood components at multiple positions along the length of the sample holder, thus facilitating the cell component length measurements. With regards to claim 36, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an enclosure around the light sources, light sensors and holding member 10 taught by Clampitt et al which is substantially enclosed to ambient light because by doing so, the light measurements of the blood sample in the sample holder will not be affected by any extraneous outside light, thus providing more accurate measurements. With regards to claims 41 and 43-44, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the measurements of MCHC and hematocrit taught by Clampitt et al to also calculate the hemoglobin concentration (Hg) of the blood sample in the method and device since Clampitt et al teach that each of MCHC, hematocrit (packed cell volume, PCV) and hemoglobin concentration (Hb) are related by the equation MCHC= Hb (g/dl)/PCV (%) x 100 g/dl, and thus, by rearranging this equation, the hemoglobin concentration of the blood sample can easily be calculated from Hb (g/dl)= MCHC x PCV (%). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Hage who teaches of an apparatus and method for determining a concentration of hemoglobin derivatives in a blood sample; Pettersson who teach of a method and a system for quantitative hemoglobin measurement; Malin et al who teach of an automated method for detecting and quantifying hemoglobin in whole blood, plasma and serum; and Wardlaw et al who teach of a method and apparatus for determining red blood cell indices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 21, 2021